COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00412-CR


Ricky Heffel                              §    From County Criminal Court No. 4

                                          §    of Denton County (CR-2011-08522-D)

v.                                        §    December 13, 2012

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00412-CR


RICKY HEFFEL                                                           APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

       FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Upon his plea of not guilty, a jury convicted Appellant Ricky Heffel of driving

while intoxicated, and the trial court sentenced him to pay a $400 fine and serve 180

days in jail, probated for eighteen months. The trial court imposed the sentence on

May 21, 2012. Appellant filed a timely motion for new trial, so his notice of appeal




      1
       See Tex. R. App. P. 47.4.


                                          2
was due August 20, 2012.2 But the notice of appeal was not filed until September 5,

2012; thus, it was untimely.

      Accordingly, we informed Appellant by letter on October 4, 2012, that this

appeal was subject to dismissal unless he submitted evidence that the notice of

appeal was timely mailed on or before August 20, 2012.3 Appellant did not respond.

      A notice of appeal that complies with the requirements of rule 26 is essential

to vest this court with jurisdiction.4 The Texas Court of Criminal Appeals has

expressly held that, without a timely filed notice of appeal or motion for extension of

time, this court cannot exercise jurisdiction over an appeal.5 Only the Texas Court

of Criminal Appeals may grant Appellant an out of time appeal.6




      2
        See Tex. R. App. P. 26.2(a)(2) (providing that notice of appeal must be filed
within ninety days of sentencing when a motion for new trial is timely filed).
      3
       See Tex. R. App. P. 9.2(b).
      4
       See Tex. R. App. P. 26.2(a)(2); Castillo v. State, 369 S.W.3d 196, 198 (Tex.
Crim. App. 2012).
      5
      Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996).
      6
      See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012); Olivo, 918
S.W.2d at 525 n.8.


                                          3
      Because Appellant’s notice of appeal was untimely filed, we dismiss this case

for want of jurisdiction.7


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




      7
       See Tex. R. App. P. 26.2(a)(2), 43.2(f).


                                        4